DETAILED ACTION
Status of Claims: Claims 9-16 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “a method of controlling a communication system” which is directed to a process subject matter category. However, the body of this claim recite corresponding components of communication system which are directed to a machine/apparatus subject matter category, without any steps required by the process claim, which create confusion when directed infringement occurs. The claim is indefinite. See IPXL v. Amazon, 430 F.3d 1377, 1384 (Fed. Cir. 2005). It is also unclear what steps make up the method of controlling the communication system. The steps which go to make up the process claim must be clearly and positively specified.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orten et al. (US 20180091931 A1) in view of Heine et al. (US 20150281335 A1).
Regarding claim 9, Orten et al. disclose a communication system comprising: a plurality of controlled devices each including a first interface and a second interface, the (paragraph [0048] and fig. 4; a plurality power switches 6a-d each with interface to connect to controller 7a (active) and with interface to connect to controller 7b (standby)) (paragraph [0045]; the switches 6a-d can transmit (output port/interface) and receive (input port/interface) data) (paragraph [0004]; other solution to provide electrical isolation for the system is Ethernet or EtherCAT); a first frequency used to connect to the first interface of each of the plurality of controlled devices; a different frequency used to connect to the second interface of each of the plurality of controlled devices (paragraph [0048]; data can be sent over different frequencies by the two controllers 7a (active) and 7b (standby) to the switches 6a-d); an active control apparatus connected to the first network and capable of sending out first control data that controls the plurality of controlled devices using the first frequency (paragraph [0048 and fig. 4; active controller 7a sends and receives data from switches 6a-d); a standby control apparatus connected to the second network and capable of sending out second control data that controls the plurality of controlled devices using the different frequency (paragraph [0048 and fig. 4; active controller 7a sends and receives data from switches 6a-d); and a main control apparatus that performs first control that causes the active control apparatus to send out the first control data (paragraph [0048]; supervising controller performs control operation by commanding either the two redundant controllers), wherein the main control apparatus further performs second control that causes the standby control (paragraph [0048]; controller 7b may take over the control operation if controller 7a fails to send data to switches 6a-d by the supervising controller 5). However, Orten et al. may not explicitly suggest a first network connected to the first interface and a second network connected to the second interface. Heine et al. from the same or similar field of endeavor suggest a first network connected to the first interface and a second network connected to the second interface of a plurality of communications devices (paragraphs [0006] [0009] [005]; each network component has two respective ports for connecting to both subnetworks). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Orten et al.’s method/system where a first network connected to the first interface and a second network connected to the second interface of the plurality of communication devices as suggested by Heine et al. The motivation to utilize different subnetworks/networks would have been to provide redundancy for communication links in a failsafe design that can be applied for network automation (paragraph [0005]).
Regarding claim 13, Orten et al. further suggest wherein the first network has a ring topology that connects the active control apparatus and the first interface of each of the plurality of controlled devices (paragraph [0042]). Heine et al. also disclose this limitation (paragraph [0079]).  
Regarding claim 15, Orten et al. disclose a controlled device comprising: a first interface having a first input port and a first output port and compliant with Ethernet for (paragraph [0048] and fig. 4; a plurality power switches 6a-d each with interface to connect to controller 7a (active) and with interface to connect to controller 7b (standby)) (paragraph [0045]; the switches 6a-d can transmit (output port/interface) and receive (input port/interface) data) (paragraph [0004]; other solution to provide electrical isolation for the system is Ethernet or EtherCAT), 6wherein the first interface is connected to an active control apparatus using a first frequency, the active control apparatus capable of sending out first control data that controls the controlled device to the first network, the second interface is connected to a standby control apparatus using a different frequency (paragraph [0048]; data can be sent over different frequencies by the two controllers 7a (active) and 7b (standby) to the switches 6a-d) (paragraph [0048 and fig. 4; active controller 7a sends and receives data from switches 6a-d), the standby control apparatus capable of sending out second control data that controls the controlled device to the second network (paragraph [0048 and fig. 4; active controller 7a sends and receives data from switches 6a-d), when the first control data sent out from the active control apparatus has been received, the controlled device operates under control based on the first control data that has been received, and when the second control data sent out from the standby control apparatus has been received, the controlled device operates under control based on the second control data that has been received (paragraph [0048]; supervising controller performs control operation by commanding either the two redundant controllers). (paragraph [0048]; controller 7b may take over the control operation if controller 7a fails to send data to switches 6a-d by the supervising controller 5). However, Orten et al. may not explicitly suggest a first network connected to the first interface and a second network connected to the second interface. Heine et al. from the same or similar field of endeavor suggest a first network connected to the first interface and a second network connected to the second interface of a plurality of communications devices (paragraphs [0006] [0009] [005]; each network component has two respective ports for connecting to both subnetworks). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Orten et al.’s method/system where a first network connected to the first interface and a second network connected to the second interface of the plurality of communication devices as suggested by Heine et al. The motivation to utilize different subnetworks/networks would have been to provide redundancy for communication links in a failsafe design that can be applied for network automation (paragraph [0005]).  
Regarding claim 16, Orten et al. disclose a method of controlling a communication system, the communication system including: a plurality of controlled devices each including a first interface and a second interface, the first interface having a first input port and a first output port and compliant with Ethernet for Control Automation Technology (EtherCAT) standards, and the second interface having a second input port and a second output port and compliant with EtherCAT standards (paragraph [0048] and fig. 4; a plurality power switches 6a-d each with interface to connect to controller 7a (active) and with interface to connect to controller 7b (standby)) (paragraph [0045]; the switches 6a-d can transmit (output port/interface) and receive (input port/interface) data) (paragraph [0004]; other solution to provide electrical isolation for the system is Ethernet or EtherCAT); a first frequency used to connect to the first interface of each of the plurality of controlled devices; a different frequency used to connect to the second interface of each of the plurality of controlled devices (paragraph [0048]; data can be sent over different frequencies by the two controllers 7a (active) and 7b (standby) to the switches 6a-d); 7an active control apparatus connected to the first network and capable of sending out first control data that controls the plurality of controlled devices using the first frequency (paragraph [0048 and fig. 4; active controller 7a sends and receives data from switches 6a-d); a standby control apparatus connected to the second network and capable of sending out second control data that controls the plurality of controlled devices using the different frequency (paragraph [0048 and fig. 4; active controller 7a sends and receives data from switches 6a-d); and a main control apparatus, the control method comprising: causing the main control apparatus to perform first control that causes the active control apparatus to send out the first control data (paragraph [0048]; supervising controller performs control operation by commanding either the two redundant controllers); and causing the main control apparatus to perform second control that causes the standby control apparatus to send out the second control data when the first control data that has been sent out fails to reach at least one of the plurality of controlled devices (paragraph [0048]; controller 7b may take over the control operation if controller 7a fails to send data to switches 6a-d by the supervising controller 5). However, Orten et al. may not explicitly suggest a first network connected to the first interface and a second network connected to the second (paragraphs [0006] [0009] [005]; each network component has two respective ports for connecting to both subnetworks). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Orten et al.’s method/system where a first network connected to the first interface and a second network connected to the second interface of the plurality of communication devices as suggested by Heine et al. The motivation to utilize different subnetworks/networks would have been to provide redundancy for communication links in a failsafe design that can be applied for network automation (paragraph [0005]).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orten et al. (US 20180091931 A1) in view of Heine et al. (US 20150281335 A1), and further in view of Perlman (US 20140140348 A1).
Regarding claim 11, Orten et al. and Heine et al. disclose all the subject matter of the claimed invention as recited in claim 9 above without explicitly suggest determining whether a communication packet has been received within a predetermined period of time, and performs the second control when it is determined that the communication packet has not been received within the predetermined period of time. However, Perlman from the same or similar field of endeavor suggest determining whether a communication packet has been received within a predetermined period of time, and performs the second control when it is determined that the communication packet has not been received within the predetermined period of time (paragraph [0037]; if a given packet is not received within a predefined period, the packet is assumed to have been dropped. A packet is then transmitted over a different path). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Orten et al. and Heine et al.’s method/system the step of determining whether a communication packet has been received within a predetermined period of time, and performs the second control when it is determined that the communication packet has not been received within the predetermined period of time as suggested by Heine et al. over the subnetworks illustrated by Heine et al. for the failsafe design when one path fails to deliver the message. The motivation would have been to enhance network performance with error recovery using the different path (paragraph [0001]).
Allowable Subject Matter
Claims 10, 12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945.  The examiner can normally be reached on Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476